PER CURIAM.
Upon consideration of appellants’ response to the Court’s order of January 24, 2013, the Court has determined that the appeal is untimely. The order on appeal was rendered on December 19, 2012. In order to timely invoke the Court’s jurisdiction, the notice of appeal should have been filed no later than January 18, 2013. Fla. R.App. P. 9.110(c). Because the notice of appeal was not timely filed, the Court lacks jurisdiction and the appeal is dismissed.
DAVIS, PADOVANO, and THOMAS, JJ., concur.